ACCEPTED
                                                                                          14-15-00065-cr
                                                                         FOURTEENTH COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                    9/18/2015 1:50:53 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK

                                 IN THE
                       FOURTEENTH COURT OF APPEALS
                                OF TEXAS                               FILED IN
                                                                14th COURT OF APPEALS
                                                                   HOUSTON, TEXAS
WILLIAM MARKS                                 §                 9/18/2015 1:50:53 PM
                                              §                 CHRISTOPHER A. PRINE
VS.                                           §      CASE   NOs. 14-15-00064-CR,
                                                                         Clerk
                                              §      14-15-00065-CR &
THE STATE OF TEXAS                            §      14-15-00066-CR


 MOTION TO EXTEND TIME WITHIN WHICH TO FILE APPELLATE
                        BRIEF


TO THE HONORABLE JUSTICES OF SAID COURT:

       NOW COMES, WILLIAM MARKS, appellant in the above-styled and

numbered cause, by and through his attorney of record, Daucie Schindler, and

respectfully moves the Court for an extension of time within which to file the

appellate brief, and for cause would show the Court as follows:

                                              I.

   Mr. Marks was convicted of three counts of violating the private securities act on

January 7, 2015. That same day, this court assessed his punishment at a probated

sentence of one (1) year in the Harris County Jail in each count. Mr. Marks was

represented at trial by Brian Coyne, while the State was represented by Assistant

District Attorney Heyward Carter. The Honorable Judge Pam Derbyshire presided

over the entirety of the trial proceedings.
                                           II.

       Mr. Marks filed timely notice of appeal. Undersigned counsel, of The Harris

County Public Defender’s Office was appointed to represent Mr. Marks on January

22, 2015. Mr. Mark’s filed a Motion for new Trial on February 3, 2015. The Motion

for New Trial was denied by the trial court.

                                          III.

       The appellate brief is due to be filed with the Court on or before September 18,

2015. No previous extensions have been requested.

                                          IV.

       Counsel has been working simultaneously on the Appellant’s Briefs in Paul

Briones v. State, Martinez v. State, Tavarez v. State, Edwards v. State, Rodriguez v.

State, and Wiggins v. State. Additionally, counsel has been working on the Petitions

for Discretionary Review in Earvin v. State and Fletcher v. State and the Motion for

new Trial on State v. Branch. Counsel is diligently working on the brief in this case,

but requests additional time to research and confer with the client.

                                           V.

       This request is made not to delay the proceedings, but to ensure that Mr. Marks

is adequately represented.

WHEREFORE, PREMISES CONSIDERED, Mr. Marks respectfully prays that this

motion be granted and that the Court permits an extension of time until October 19,

2015, to file the appellate brief.
                                              Respectfully submitted,

                                              ALEXANDER BUNIN
                                              Chief Public Defender
                                              Harris County Texas


                                              /s/ Daucie Schindler
                                              DAUCIE SCHINDLER
                                              Assistant Public Defender
                                              Harris County Texas
                                              1201 Franklin, 13th Floor
                                              Houston Texas 77002
                                              (713) 368-0016
                                              (713) 368-9278 (Fax)
                                              Daucie.Schindler@pdo.hctx.net

                                              Attorney for Appellant,
                                              WILLIAM MARKS

                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Appellant’s

Motion to Extend Time within Which to File Appellate Brief was e-mailed to the

Appellate Division of the Harris County District Attorney’s Office on this 18th day of

September, 2015.


                                       /s/ Daucie Schindler
                                       DAUCIE SCHINDLER